Order entered July 9, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-17-01486-CV

                  IN THE INTEREST OF S.V. AND S.V., CHILDREN

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-04-11968-V

                                        ORDER
      Appellant’s motion to vacate orders filed on August 8, 2018 is DENIED.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE